Fourth Court of Appeals
                               San Antonio, Texas
                                     February 1, 2019

                                   No. 04-18-00484-CR

                               David Asa VILLARREAL,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 186th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CR0549
                       Honorable Jefferson Moore, Judge Presiding


                                     ORDER
    The Appellant’s Motion to Withdraw (Dean A. Diachin) as Appellate Counsel is hereby
GRANTED.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of February, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court